         Case
         Case1:18-cv-04930-VEC
              1:18-cv-04930-VEC Document
                                Document130
                                         127 Filed
                                             Filed07/08/20
                                                   07/08/20 Page
                                                            Page11of
                                                                  of13
                                                                     7



UNITED STATES DISTRICT COURT                                                USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                               DOCUMENT
------------------------------------------------------------------------x   ELECTRONICALLY FILED
                                                                        :   DOC #:
SECURITIES AND EXCHANGE COMMISSION,                                     :   DATE FILED: 07/08/2020
                                                                        :
                                             Plaintiff,                 :
                                                                        :
                  - against -                                           :   18-cv-4930(VEC)
                                                                        :
BENJAMIN ALDERSON and                                                   :
BRADLEY HAMILTON,                                                       :
                                                                        :
                                             Defendants.                :
                                                                        :
------------------------------------------------------------------------x

  FINAL JUDGMENT ON CONSENT AS TO DEFENDANT BENJAMIN ALDERSON

        The Securities and Exchange Commission having filed a Complaint and Defendant

Benjamin Alderson having entered a general appearance; consented to the Court’s jurisdiction

over Defendant and the subject matter of this action; consented to entry of this Final Judgment

On Consent (“Final Judgment”) without admitting or denying the allegations of the Complaint

(except as to jurisdiction and except as otherwise provided herein in paragraph VIII); waived

findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                         I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 206(1) and

Section 206(2) of the Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§ 80b-6(1)

and 80b-6(2)], by using any means or instrumentality of interstate commerce, or of the mails:

        (a)      to employ any device, scheme, or artifice to defraud clients; or

        (b)      to engage in any transaction, practice, or course of business which operates as a

                 fraud or deceit upon clients.
        Case
        Case1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document130
                                        127 Filed
                                            Filed07/08/20
                                                  07/08/20 Page
                                                           Page22of
                                                                 of13
                                                                    7



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from any violation of Advisers Act Section 204, 15 U.S.C.

§ 80b-4, and Rule 204-2 thereunder, 17 C.F.R. § 275.204-2, by knowingly or recklessly

providing substantial assistance to a registered investment adviser’s failure to make and keep

true, accurate, and current books and records relating to an investment advisory business.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from any violation of Advisers Act Section 206(4), 15

U.S.C. § 80b-6(4), and Rule 206(4)-7 thereunder, 17 C.F.R. § 275.206(4)-7, by knowingly or

recklessly providing substantial assistance to a registered investment adviser’s failure to adopt

and implement written policies and procedures reasonably designed to prevent violation of the

Advisers Act and the rules promulgated under the Advisers Act.



                                                 2
           Case
           Case1:18-cv-04930-VEC
                1:18-cv-04930-VEC Document
                                  Document130
                                           127 Filed
                                               Filed07/08/20
                                                     07/08/20 Page
                                                              Page33of
                                                                    of13
                                                                       7



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Advisers Act Section 207, 15 U.S.C. § 80b-

7, by making any untrue statement of a material fact in any registration application or report filed

with the Commission under Advisers Act Sections 203 or 204, 15 U.S.C. §§ 80b–3 or 80b–4, or

omitting to state in any such application or report any material fact which is required to be stated

therein.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $265,000, representing profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of

$10,060.57, and a civil penalty in the amount of $125,000 pursuant to Advisers Act Section

209(e), 15 U.S.C. § 80b-9(e). Defendant shall satisfy this obligation by paying $400,060.57 to



                                                 3
        Case
        Case1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document130
                                        127 Filed
                                            Filed07/08/20
                                                  07/08/20 Page
                                                           Page44of
                                                                 of13
                                                                    7



the Securities and Exchange Commission pursuant to the terms of the payment schedule set forth

in paragraph VI below after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Benjamin Alderson as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission

shall hold the funds, together with any interest and income earned thereon (collectively, the

“Fund”), pending further order of the Court.

                                                  4
        Case
        Case1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document130
                                        127 Filed
                                            Filed07/08/20
                                                  07/08/20 Page
                                                           Page55of
                                                                 of13
                                                                    7



       A Fair Fund is established pursuant to Section 308(a) of the Sarbanes-Oxley Act of 2002,

as amended by the Dodd-Frank Act of 2010, 15 U.S.C. § 7246(a), for all disgorgement,

prejudgment interest and penalty paid pursuant to this judgment (the “Alderson Fair Fund”).

       The Commission shall combine the Alderson Fair Fund plus interest earned on those

funds minus court registry fees, taxes, and other expenses pursuant to the Final Judgment entered

in this case with the Fair Fund created in In the Matter of deVere USA, Inc., Administrative

Proceeding File No. 3-18527 (June 4, 2018), to be distributed pursuant to a plan of distribution

entered in that action.

       Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant’s payment of disgorgement in this

action, argue that he is entitled to, nor shall he further benefit by, offset or reduction of such

compensatory damages award by the amount of any part of Defendant’s payment of a civil

penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such

a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor

Action” means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this action.



                                                   5
         Case
         Case1:18-cv-04930-VEC
              1:18-cv-04930-VEC Document
                                Document130
                                         127 Filed
                                             Filed07/08/20
                                                   07/08/20 Page
                                                            Page66of
                                                                  of13
                                                                     7



                                                VI.

         Defendant shall pay the total of disgorgement, prejudgment interest, and penalty due of

$400,060.57 in two installments to the Commission according to the following schedule: (1) the

$125,000 civil penalty within 30 days of entry of this Final Judgment; (2) the $275,060.57

disgorgement and prejudgment interest within 364 days of the entry of this Final Judgment.

Payments shall be deemed made on the date they are received by the Commission and shall be

applied first to post judgment interest, which accrues pursuant to 28 U.S.C. § 1961 on any unpaid

amounts due after 30 days of the entry of Final Judgment. Prior to making the final payment set

forth herein, Defendant shall contact the staff of the Commission for the amount due for the final

payment.

         If Defendant fails to make any payment by the date agreed and/or in the amount agreed

according to the schedule set forth above, all outstanding payments under this Final Judgment,

including post-judgment interest, minus any payments made, shall become due and payable

immediately at the discretion of the staff of the Commission without further application to the

Court.

                                                VII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                               VIII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, and for

no other purposes and in no other proceeding not involving the Commission, the allegations in



                                                 6
        Case
        Case1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document130
                                        127 Filed
                                            Filed07/08/20
                                                  07/08/20 Page
                                                           Page77of
                                                                 of13
                                                                    7



the complaint are true and admitted by Defendant, and further, any debt for disgorgement,

prejudgment interest, civil penalty or other amounts due by Defendant under this Final Judgment

or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgement.

                                                X.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.



         July 8
Dated: ______________, 2020

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 7
          Case
          Case 1:18-cv-04930-VEC
               1:18-cv-04930-VEC Document
                                 Document 127-1
                                          130 Filed
                                                Filed07/08/20
                                                      07/08/20 Page
                                                                Page8 1ofof136



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 :
                                                                        :
                  - against -                                           :     18-cv-4930(VEC)
                                                                        :
BENJAMIN ALDERSON and                                                   :
BRADLEY HAMILTON,                                                       :
                                                                        :
                                             Defendants.                :
                                                                        :
------------------------------------------------------------------------x

                       CONSENT OF DEFENDANT BENJAMIN ALDERSON

          1.     Defendant Benjamin Alderson ( Defe da                 ) acknowledges having been served

with the complaint in this action, enters a ge e a a           ea a ce, a d ad i    he C       j i dic i

over Defendant and over the subject matter of this action.

          2.     Without admitting or denying the allegations of the complaint (except as provided

herein in paragraph 12 and except as to personal and subject matter jurisdiction, which

Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form

a ached he e      ( he Fi a J dg e           ) and incorporated by reference herein, which, among other

things:

                 (a)      permanently restrains and enjoins Defendant from violation of Sections

                          206(1), 206(2), and 207 of the Investment Advisers Act of 1940

                          ( Ad i e Ac ), 15 U.S.C. § 80b-6(1), 80b-6(2), and 80b-7, and from

                          aiding and abetting violations of Advisers Act Sections 204 and 206(4), 15

                          U.S.C. §§ 80b-4, 80b-6(4), and Rules 204-2 and 206(4)-7 thereunder, 17

                          C.F.R. §§ 275.204-2 and 275.206(4)-7; and
        Case
        Case 1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document 127-1
                                        130 Filed
                                              Filed07/08/20
                                                    07/08/20 Page
                                                              Page9 2ofof136



                  (b)     orders Defendant to pay disgorgement in the amount of $265,000, plus

                          prejudgment interest thereon in the amount of $10,060.57; and

                  (c)     orders Defendant to pay a civil penalty in the amount of $125,000 under

                          Advisers Act Section 209(e), 15 U.S.C. § 80b-9(e).

       3.         Defendant acknowledges that the civil penalty paid pursuant to the Final

Judgment may be distributed pursuant to the Fair Fund provisions of Section 308(a) of the

Sarbanes-Oxley Act of 2002. Regardless of whether any such Fair Fund distribution is made, the

civil penalty shall be treated as a penalty paid to the government for all purposes, including all

tax purposes. To preserve the deterrent effect of the civil penalty, Defendant agrees that he shall

not, after offset or reduction of any award of compensatory damages in any Related Investor

Ac i   ba ed        Defe da         a   e       f di g ge e t in this action, argue that he is entitled to,

nor shall he further benefit by, offset or reduction of such compensatory damages award by the

a           fa     a    f Defe da           a   e    f a ci i   e a   i   hi ac i   ( Pe a     Off e ). If

the court in any Related Investor Action grants such a Penalty Offset, Defendant agrees that he

shall, within 30 days after entry of a final order granting the Penalty Offset, notify the

C      i i       s counsel in this action and pay the amount of the Penalty Offset to the United

States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall not be

deemed an additional civil penalty and shall not be deemed to change the amount of the civil

penalty imposed in this action. For purposes of this paragraph, a Re a ed I            e     Ac i

means a private damages action brought against Defendant by or on behalf of one or more

investors based on substantially the same facts as alleged in the Complaint in this action.

       4.         Defendant agrees that he shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment made



                                                        2
        Case
        Case 1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document 130
                                        127-1Filed
                                                Filed
                                                    07/08/20
                                                      07/08/20Page
                                                                Page
                                                                   103ofof13
                                                                           6



pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

Judgment, regardless of whether such penalty amounts or any part thereof are added to a

distribution fund or otherwise used for the benefit of investors.

       5.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       6.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       7.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       8.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       9.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

       10.     Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,



                                                   3
       Case
       Case 1:18-cv-04930-VEC
            1:18-cv-04930-VEC Document
                              Document 130
                                       127-1Filed
                                               Filed
                                                   07/08/20
                                                     07/08/20Page
                                                               Page
                                                                  114ofof13
                                                                          6



within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

       11.     Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

ha he C        s entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

       12.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in a     ha i i he C        i i         ic   not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the comp ai        de f       ceedi g , a d a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies



                                                 4
        Case
        Case 1:18-cv-04930-VEC
             1:18-cv-04930-VEC Document
                               Document 130
                                        127-1Filed
                                                Filed
                                                    07/08/20
                                                      07/08/20Page
                                                                Page
                                                                   125ofof13
                                                                           6



he a ega i     . A     a    f Defe da      ag ee e        c          i h he e       f Sec i        202.5(e),

Defendant: (i) will not take any action or make or permit to be made any public statement

denying, directly or indirectly, any allegation in the complaint or creating the impression that the

complaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not admit the allegations of the complaint, or that this Consent

contains no admission of the allegations, without also stating that Defendant does not deny the

allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

this action to the extent that they deny any allegation in the complaint; and (iv) stipulates solely

for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

U.S.C. §523, and for no other purposes and in no other proceeding not involving the

Commission, that the allegations in the complaint are true, and further, that any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19). If Defendant breaches this

agreement, the Commission may petition the Court to vacate the Final Judgment and restore this

ac i     i ac i e d c e . N hi g i        hi   a ag a h affec Defe da         : (i) e i       ia

obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings

in which the Commission is not a party.

        13.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or



                                                   5
Case
Case 1:18-cv-04930-VEC
     1:18-cv-04930-VEC Document
                       Document 130
                                127-1Filed
                                        Filed
                                            07/08/20
                                              07/08/20Page
                                                        Page
                                                           136ofof13
                                                                   6
